Citation Nr: 1128193	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-13 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to May 27, 2005, for the assignment of a 30 percent rating for dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to June 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that assigned a 30 percent rating for dysthymic disorder effective May 27, 2005 (the date of the claim for increase).  

At her request, the Veteran was scheduled for a Travel Board hearing on January 7, 2009.  She failed to report.  In correspondence later that month she requested that the hearing be rescheduled, as she had been unable to appear on January 7 due to illness.  Her good cause motion to reschedule was granted by the Board.  In January 2010, the matter was remanded for the RO to reschedule the Travel Board hearing.  She again failed to report for the hearing on the scheduled date, April 6, 2010.

In June 2011 written argument the Veteran's representative appears to be raising a new claim for increase for the Veteran's psychiatric disability (he mentions that the most recent VA examination is five years old and does not adequately portray the Veteran's current disability).  This matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  A September 2003 rating decision granted the Veteran service connection for dysthymic disorder, rated 10 percent, effective October 25, 2000; she was informed of the decision, and did not appeal it.

2.  On May 27, 2005, the Veteran filed a claim seeking an increased rating for her service-connected psychiatric disability; a June 2006 rating decision granted a 30 percent rating for dysthymic disorder, effective May 27, 2005.

3.  Findings/symptoms of dysthymic disorder warranting a 30 percent rating were not shown in the year prior to May 27, 2005,.
CONCLUSION OF LAW

An effective date prior to May 27, 2005, for the assignment of a 30 percent rating for dysthymic disorder is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.157, 3.400, 4.130 Diagnostic Code (Code) 9433 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of  record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The matter before the Board is a "downstream" issue arising from the RO's June 2006 grant of an increased rating (challenging the effective date assigned).  An April 2007 statement of the case provided notice on the "downstream" issue of an earlier effective date of award.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond.  She has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

All evidence relevant to the Veteran's claim has been secured.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings; generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

The Veteran claims entitlement to a 30 percent rating for her dysthymic disorder from January 3, 2002, when she filed what she asserts was a claim for increase.  

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.)

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for dysthymic disorder when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning  satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is  against the claim, in which the case is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, an August 2001 rating decision denied the Veteran's claim for entitlement to service connection for a psychiatric disability.  In a timely January 3, 2002 statement, she expressed disagreement with the August 2001 rating decision.  A September 2003 rating decision granted service connection for dysthymic disorder effective October 25, 2000 (the date of the original claim for service connection).  The Veteran did not appeal the September 2003 rating decision, and it became final based on the evidence of record at the time.  It is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in a prior rating decision is neither alleged, nor raised by the record. 

The earliest document in the claims file received after the September 2003 rating decision that can be construed as a formal claim for an increased rating for dysthymic disorder is the Veteran's statement, received on May 27, 2005, requesting a re-evaluation of her psychiatric disability for an increased rating.  Under the governing law and regulations outlined above, the Board must review evidence dating back to May 27, 2004, to determine if within that one year period prior to the claim, an increase in dysthymic disorder severity was factually ascertainable.  

The record does not contain any evidence for the year prior to May 27, 2005 showing that the Veteran's dysthymic disorder (claimed as depression) was manifested severe enough, so as to warrant a 30 percent rating (and it is not alleged that any such evidence is outstanding and constructively of record; on April 2006 VA examination, the Veteran reported that she had never been involved in mental health treatment).  The increase in the rating to 30 percent was based on findings on April 2006 VA examination.  Without any clinical evidence in the record of psychiatric disability symptoms in the one year prior to May 27, 2005, it was not factually ascertainable that an increase in the Veteran's dysthymic disorder (claimed as depression) occurred prior to that date.

In support of her claim for an earlier effective date, the Veteran submitted duplicate copies of the January 3, 2002 statement which she alleges was her original claim for increase.  The Board observes that such document was instead a timely notice of disagreement with the August 2001 rating decision that had denied service connection for her psychiatric disability.  It cannot be found to have been a claim for an increased rating for dysthymic disorder as it preceded the award of service connection for such disorder.  Furthermore, it was of record at the time of the final September 2003 rating decision (that assigned a 10 percent rating for dysthymic disorder) which is not subject to revision on a basis other than CUE.  

The preponderance of the evidence is against the Veteran's claim for an earlier effective date for her 30 percent rating for dysthymic disorder.  Accordingly, the claim must be denied. 


ORDER

An effective date prior to May 27, 2005, for the assignment of a 30 percent rating for dysthymic disorder is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


